Order entered July 21, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00823-CR
                                   No. 05-16-00824-CR

                              CORIN ROBINSON, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                    Trial Court Cause Nos. F15-75527-H, F16-00440-H

                                        ORDER
        Based on the Court’s opinion of this date, we GRANT the May 11, 2017 motion of

Riann C. Moore for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Riann C. Moore as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Corin Deon

Robinson, TDCJ No. 02077977, Sanchez Unit, 3901 State Jail Road, El Paso, Texas, 79938-

8456.

                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE